Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Helfman (US 4559738).
Helfman teaches a flower pot (31) as claimed wherein the flower pot comprising: an upper part; a middle part connected at one end to the upper part; and a bottom part connected to an opposite end of the middle part; the bottom part having a channel (area as defined between two members (33, there are two members (33) opposite of each other) extending from one side of the bottom part to the other side of the bottom part; said channel having a plurality of slots (as defined where teeth members (38, there are two members (38) opposite of each other) are inserted therein) for receiving teeth (38) to hold the pot in position on a horizontal rail (36) associated to a tray (37) (see Figures 17 and 18 below).
For claim 3, Helfman teaches wherein the channel (as defined by members (33)) has a shape selected from a U-shape, a funnel-shape and a tulip-shape (see Figures 17 and 18).
For claim 4, Helfman teaches wherein said rail comprises a plurality of teeth (38) are engaged in the slots to hold the flower pot (31) in position on the rail (36)(see Figures 17 and 18).

    PNG
    media_image1.png
    1559
    993
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Helfman (US 4559738) in view of Harooni (US 2014/0230324).
For claims 2 and 5, as described above, Helfman discloses most of the claimed invention except for mentioning an integrated tear-off tab to facilitate easier removal of a flower from the pot.
Harooni teaches that it is old and well known in the art to provide a flower pot having an integrated tear-off tab thereon (see Figure 5 especially).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flower pot of Helfman so as to include the use of an integrated tear-off tab, in a similar manner as taught in Harooni, so as to facilitate easier removal of a flower from the pot.
Response to Arguments
	Applicant's arguments filed on 1/4/21 have been fully considered but they are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a plurality of slots (24) on its apex (118) for receiving teeth”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Helfman fails to show the slots and teeth as claimed, as broadly claimed, it is noted that Helfman clearly teach slots (as defined where teeth members (38, there are two members (38) opposite of each other) are inserted therein) for receiving 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644